Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on parent application 15/057,885 now patent 10,028,425 which has benefit from provisional patent application 62/127,243 filed on 03/02/2015. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,028,425. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the U.S. Patent. The claims in the instant application are broader and does not include the last limitation in the patent. Comparisons of selected claims 1 – 6 in the instant application are shown in the following table.  A mapping of claims to those disclosed in the U.S. Patent No. 10,028,425 is as shown in the table; and claims 7 – 22 could also be mapped to similar claims in the patent. 
	
Claims in instant App: 16/983,204
Claims in US Patent 10,028,425
1. A system for remote moisture monitoring and control, comprising:

a) at least one measurement vehicle, further including:

a vehicle body, wherein the vehicle body is selected from the group consisting of a ground vehicle body and an aviation vehicle body;

a vehicle control unit, which is attached to the vehicle body; and

at least one transceiver antenna, which is configured to send and receive electromagnetic signals, wherein the electromagnetic signals are reflected back from a ground surface layer of soil in a field; and
b) a moisture control server, which is connected to the measurement vehicle,
via a network;

wherein the vehicle control unit is configured to control transmission of an
outbound electromagnetic signal with a predetermined incident wave power,
via the transceiver antenna;

wherein the vehicle control unit is configured to determine a reflected power
of an inbound electromagnetic signal, which is received via the transceiver
antenna, wherein the inbound electromagnetic signal is a reflection in the soil of the outbound electromagnetic signal;

wherein the moisture control server is configured to determine a soil moisture
of the field by lookup of a calculated dielectric constant in a soil calibration
table that correlates dielectric constant with soil moisture;

wherein the moisture control server is configured to calculate the calculated dielectric constant via a reflection calculation, based on a predetermined
dielectric constant of air, the incident wave power, and the reflected power.
1. A system for remote moisture monitoring and control, comprising:

a) at least one measurement vehicle, further including:

a vehicle body, wherein the vehicle body is selected from the group consisting of a
ground vehicle body and an aviation vehicle body;

a vehicle control unit, which is attached to the vehicle body; and

at least one transceiver antenna, which is configured to send and receive
electromagnetic signals, wherein the electromagnetic signals are reflected back from a ground surface layer of soil in a field; and
b) a moisture control server, which is connected to the measurement vehicle, via a network;

wherein the vehicle control unit is configured to control transmission of an outbound electromagnetic signal with a predetermined incident wave power, via the transceiver antenna;

wherein the vehicle control unit is configured to determine a reflected power of an inbound electromagnetic signal, which is received via the transceiver antenna, wherein the inbound
electromagnetic signal is a reflection in the soil of the outbound electromagnetic signal;

wherein the moisture control server is configured to determine a soil moisture of the field by lookup of a calculated dielectric constant in a soil calibration table that correlates dielectric
constant with soil moisture;

wherein the moisture control server is configured to calculate the calculated dielectric constant via a reflection calculation, based on a predetermined dielectric constant of air, the incident wave power, and the reflected power,

wherein the transceiver antenna is constructed to transmit a set of transmission signals at
varying frequency, each respective transmission signal at a different frequency, and to receive, for
each respective transmitted signal, a reflected electromagnet signal that indicates soil moisture at a
particular soil depth, whereby evaluating the reflected signals from the plurality of transmitted
signals enables soil moisture to be profiled as a function of soil depth.
2. The system for remote moisture monitoring and control of claim 1, wherein the at least one transceiver antenna comprises:
a) a separate transmission antenna; and
b) a separate receiver antenna.
2. The system for remote moisture monitoring and control of claim 1, wherein the at least one transceiver antenna comprises: 
a) a separate transmission antenna; and b) a separate receiver antenna.
3. The system for remote moisture monitoring and control of claim 1, further
comprising:
a vehicle storage facility, which is configured to receive the at least one
measurement vehicle.

  3. The system for remote moisture monitoring and control of claim 1, further comprising: a vehicle storage facility, which is configured to receive the at least one measurement vehicle.
4. The system for remote moisture monitoring and control of claim 1, further
comprising:
a) an irrigation controller, which is connected to the moisture control server;
and
b) irrigation valves, which are connected to the irrigation controller, such that the irrigation controller is configured to control the irrigation valves, which are configured to adjust irrigation of the field.
4. The system for remote moisture monitoring and control of claim 1, further comprising: 
a) an irrigation controller, which is connected to the moisture control server; and
b) irrigation valves, which are connected to the irrigation controller, such that the irrigation controller is configured to control the irrigation valves, which are configured to adjust irrigation of the field.
5. The system for remote moisture monitoring and control of claim 1, further
comprising:
a mobile control device, which is connected to the control server, such that
the mobile control device is configured to enable a user to control functions of the control server, via interaction with the mobile control device.
5. The system for remote moisture monitoring and control of claim 1, further comprising: 
a mobile control device, which is connected to the control server, such that the mobile control device is configured to enable a user to control functions of the control server, via interaction with the mobile control device.
6. The system for remote moisture monitoring and control of claim 1, further
comprising:
at least one ground sensor, which is connected to the vehicle control unit,
such that the vehicle control unit is configured to receive sensor
measurements from the at least one ground sensor.
6. The system for remote moisture monitoring and control of claim 1, further comprising: 
at least one fixed location ground sensor, which is wirelessly connected to the vehicle control unit, such that the vehicle control unit is configured to receive sensor measurements from the at least one ground sensor.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims of prior U.S. Patent No. 10,729,059. This is a statutory double patenting rejection. A mapping of claims 1 – 8 to those disclosed in the U.S. Patent No. 10,729,059 is as shown in the table; and are identical. A mapping to claims 9 – 22 would also show the identical claim set.  Appropriate action is required. 

Claims in instant App: 16/983,204
Claims in US Patent 10,729,059
1. A system for remote moisture monitoring and control, comprising:

a) at least one measurement vehicle, further including:

a vehicle body, wherein the vehicle body is selected from the group consisting of a ground vehicle body and an aviation vehicle body;

a vehicle control unit, which is attached to the vehicle body; and

at least one transceiver antenna, which is configured to send and receive electromagnetic signals, wherein the electromagnetic signals are reflected back from a ground surface layer of soil in a field; and
b) a moisture control server, which is connected to the measurement vehicle,
via a network;

wherein the vehicle control unit is configured to control transmission of an
outbound electromagnetic signal with a predetermined incident wave power,
via the transceiver antenna;

wherein the vehicle control unit is configured to determine a reflected power
of an inbound electromagnetic signal, which is received via the transceiver
antenna, wherein the inbound electromagnetic signal is a reflection in the soil of the outbound electromagnetic signal;

wherein the moisture control server is configured to determine a soil moisture
of the field by lookup of a calculated dielectric constant in a soil calibration
table that correlates dielectric constant with soil moisture;

wherein the moisture control server is configured to calculate the calculated dielectric constant via a reflection calculation, based on a predetermined
dielectric constant of air, the incident wave power, and the reflected power.
1. A system for remote moisture monitoring and control, comprising: 

a) at least one measurement vehicle, further including: 

a vehicle body, wherein the vehicle body is selected from the group consisting of a ground vehicle body and an aviation vehicle body; 

a vehicle control unit, which is attached to the vehicle body; and 

at least one transceiver antenna, which is configured to send and receive electromagnetic signals, wherein the electromagnetic signals are reflected back from a ground surface layer of soil in a field; and 
b) a moisture control server, which is connected to the measurement vehicle, via a network; 

wherein the vehicle control unit is configured to control transmission of an outbound electromagnetic signal with a predetermined incident wave power, 
via the transceiver antenna; 

wherein the vehicle control unit is configured to determine a reflected power of an inbound electromagnetic signal, which is received via the transceiver antenna, wherein the inbound electromagnetic signal is a reflection in the soil of the outbound electromagnetic signal; 

wherein the moisture control server is configured to determine a soil moisture 
of the field by lookup of a calculated dielectric constant in a soil calibration table that correlates dielectric constant with soil moisture; 

wherein the moisture control server is configured to calculate the calculated dielectric constant via a reflection calculation, based on a predetermined dielectric constant of air, the incident wave power, and the reflected power.
2. The system for remote moisture monitoring and control of claim 1, wherein the at least one transceiver antenna comprises:
a) a separate transmission antenna; and
b) a separate receiver antenna.
2. The system for remote moisture monitoring and control of claim 1, wherein the at least one transceiver antenna comprises: 
a) a separate transmission antenna; and b) a separate receiver antenna.
3. The system for remote moisture monitoring and control of claim 1, further
comprising:
a vehicle storage facility, which is configured to receive the at least one
measurement vehicle.

  3. The system for remote moisture monitoring and control of claim 1, further comprising: a vehicle storage facility, which is configured to receive the at least one measurement vehicle.
4. The system for remote moisture monitoring and control of claim 1, further
comprising:
a) an irrigation controller, which is connected to the moisture control server;
and
b) irrigation valves, which are connected to the irrigation controller, such that the irrigation controller is configured to control the irrigation valves, which are configured to adjust irrigation of the field.
4. The system for remote moisture monitoring and control of claim 1, further comprising: 
a) an irrigation controller, which is connected to the moisture control server; and
b) irrigation valves, which are connected to the irrigation controller, such that the irrigation controller is configured to control the irrigation valves, which are configured to adjust irrigation of the field.
5. The system for remote moisture monitoring and control of claim 1, further
comprising:
a mobile control device, which is connected to the control server, such that
the mobile control device is configured to enable a user to control functions of the control server, via interaction with the mobile control device.
5. The system for remote moisture monitoring and control of claim 1, further comprising: 
a mobile control device, which is connected to the control server, such that the mobile control device is configured to enable a user to control functions of the control server, via interaction with the mobile control device.
6. The system for remote moisture monitoring and control of claim 1, further
comprising:
at least one ground sensor, which is connected to the vehicle control unit,
such that the vehicle control unit is configured to receive sensor
measurements from the at least one ground sensor.
6. The system for remote moisture monitoring and control of claim 1, further comprising: 
at least one fixed location ground sensor, which is wirelessly connected to the vehicle control unit, such that the vehicle control unit is configured to receive sensor measurements from the at least one ground sensor.
7. The system for remote moisture monitoring and control of claim 1, wherein the moisture control server further comprises:

a) a processor;

b) a non-transitory memory;

c) an input/output component;

d) an antenna manager, which is configured to control functions of the at
least one transceiver antenna in communication with the vehicle control
unit;

wherein the antenna manager is configured to generate and transmit an
outbound radio frequency spectrum in communication with the at least
one transceiver antenna, via the vehicle control unit;

wherein the antenna manager is configured to receive, store, and process
a return radio frequency spectrum in communication with the transceiver
antenna, via the vehicle control unit; and

e) a multi spectrum analyzer, which is configured to analyze the return radio
frequency spectrum; all connected via

f) a data bus.
7. The system for remote moisture monitoring and control of claim 1, wherein the moisture control server further comprises: 

a) a processor; 

b) a non-transitory memory;

c) an input/output component; 

d) an antenna manager, which is configured to control functions of the at least one transceiver antenna in communication with the vehicle control unit; 

wherein the antenna manager is configured to generate and transmit an outbound radio frequency spectrum in communication with the at least one transceiver antenna, via the vehicle control unit; 

wherein the antenna manager is configured to receive, store, and process a return radio frequency spectrum in communication with the transceiver antenna, via the vehicle control unit; and 

e) a multi spectrum analyzer, which is configured to analyze the return radio frequency spectrum; all connected via 

f) a data bus.
8. The system for remote moisture monitoring and control of claim 7, wherein the moisture control server further comprises:

a sensor manager, which is configured to receive, store, and process a sensor
measurement received in communication with a ground sensor, 

via the vehicle control unit.
8. The system for remote moisture monitoring and control of claim 7, wherein the moisture control server further comprises: 

a sensor manager, which is configured to receive, store, and process a sensor measurement received in communication with aground sensor, 

via the vehicle control unit.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 6, 8, 14, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C.
as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 6, 8, 14, 16, 19, and 20 are recites the limitation "ground sensors" or “ground sensor, which is connected to the vehicle control unit.”  These terms render the claims unclear, ambiguous, and indefinite because the specification and drawings teach and show grounds sensors located in the ground.  For example, specification PG publication paragraph 0113 states that “the ground sensors 170 can be stationary sensors which can be placed in fixed locations in the field.”  However, the claim states that the ground sensor is connected to the vehicle control unit; and therefore one having ordinary skill in the art would not know how to interpret the claim element(s).   Appropriate action is required. 	


Allowable Subject Matter
Claims 1 - 22 are possibly allowable over the prior art of record pending resolving all intervening issues such as the 35 U.S.C. §101 and 35 U.S.C. §112(b) issues above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The closest prior art is as follows: 
	
Chan et al. (US PG Pub. No. 20140365084) teaches a system for remote moisture monitoring and control, comprising: (Par. 0004: “The ground penetrating radar soil sensor is configured to scan the soil material up to a designated depth beneath a surface of the soil material, wherein the ground penetrating radar soil sensor is further configured to provide a sensor feedback signal to the controller with respect to an intrinsic characteristic of the soil material.” Par. 0053: “In addition to generating pre-planting operation map data (as performed in system 400), a grouping of system 600 towers (as shown in FIG. 6B) can advantageously provide regularly updating soil characteristics. For example, it is contemplated that a system of watering sprinklers can be controlled by a controller that receives regular feedback indicating the moisture content of soil 603. Accordingly, sprinklers are activated only when the detected soil moisture level falls below a designated threshold value.”) 
a) at least one measurement vehicle, further including: a vehicle body, wherein the vehicle body is selected from the group consisting of a ground vehicle body and an aviation vehicle body; (Par. 0043: “Referring to FIG. 5A, a stand-alone precision planting vehicle 500 is shown in accordance with an exemplary embodiment. Vehicle 500 includes GPS receiver 501 and planting device 502. GPS receiver 501 receives signals from GPS satellites 503 and is configured to provide a feedback signal used to track the location of vehicle 500.” See also figures 2A, 4A, and 5A that show both a farm planting vehicle (tractor) and satellites.) 
a vehicle control unit, which is attached to the vehicle body; (Par. 0004: “The apparatus includes a vehicle and a controller coupled to the vehicle.” Par. 0008: “Another exemplary embodiment relates to a method of mapping soil characteristics with a vehicle having a controller.” … “…and wherein the ground penetrating radar unit is further configured to provide a sensor feedback signal to a controller of the vehicle.” Also Par. 0007.) and
at least one transceiver antenna, which is configured to send and
receive electromagnetic signals, wherein the electromagnetic signals are reflected back from a ground surface layer of soil in a field; (Par. 0027: “Referring to FIG. 2B, a block diagram of controller 220 is shown. Controller 220
includes processing circuit 221. Processing circuit 221 includes processor 222 and
memory 223. Processing circuit 221 communicates with GPS receiver 203, radar unit
204, planting device 202, user input 224, user output 225, and network interface 226.
Controller 220 is powered by power supply 227. Memory 223 stores necessary
programming modules that when executed by processor 222, control the operation of
planting device 202 and the creation of the three-dimensional map of soil 206 based
on settings, parameters, and feedback signals received through user input 224, GPS
receiver 203, and radar unit 204. User input 224 is configured to provide an interface
for a user to input desired operational parameters for system 200 (e.g., type of plant
seed being placed, desired soil characteristics for planting, density of planting, etc.).
User input 224 includes a series of knobs, wheels, multi-position switches, a
keyboard, a mouse, or any combination thereof. User output 225 includes a display.
User output 225 optionally includes audio output (e.g., for emitting beeps and tones)
and/or indicator lights (e.g., LEDs for indicating system 200 statuses and alerts). It is
contemplated that user input 224 and user output 225 are combined into a
touchscreen display such that a user of system 200 can program desired settings and
parameters through interaction with a graphical user interface presented on the
display. Network interface 226 is configured to communicate with an external server or
an external computing device. Network interface includes at least one of an Ethernet
interface and a wireless transceiver (e.g., Bluetooth, 802.11, etc.).”) and
b) a moisture control server, which is connected to the measurement vehicle, via a network; (Par. 0027: “Network interface 226 is configured to communicate with an external server or an external computing device.”  Par. 0037: “It is contemplated that user input 414 and user output 415 are combined into a touchscreen display that displays an interactive graphical user interface such that a user of system 400 can program desired settings and parameters through interaction with the display. Network interface 416 is configured to communicate with an external server or an external computing device. Network interface includes at least one of an Ethernet interface and a wireless transceiver (e.g., Bluetooth, 802.11, etc.). An external computing device remote from controller 410 can provide an interface for a user to input desired mapping parameters for system 400 and to control system 400 (e.g., a portable computing device located in the passenger compartment of vehicle 401).” See also Par. 0037, 0044 – 0047, and figure 2B that shows a network interface.) 
wherein the vehicle control unit is configured to control transmission of an
outbound electromagnetic signal with a predetermined incident wave power, (strength(s)) via the transceiver antenna; (Par. 0026: “In one embodiment, radar unit 204 is a non-insertion soil-penetrating radar unit. Alternatively, radar unit includes an antenna that inserts into soil 206. Radar unit 204 emits electromagnetic radio waves into soil 206. As the waves travel through soil 206, portions of the waves are reflected back at different strengths depending on the composition of soil 206 and the presence and depths of objects within soil 206. Radar unit 204 is capable of detecting the presence and depth of rocks 208, soil water 209, buried delivery and/or drainage pipes 210, and any other objects within soil 206 based on reflected radio wave signatures (i.e., extrinsic characteristics). Radio waves transmitted by radar unit 204 are high-frequency waves. For example, the radio waves may have frequencies between 300 MHz and 3000 MHz or in excess of 3000 MHz.” See also Par. 0036, 0051, and 0059.) 
wherein the vehicle control unit is configured to determine a reflected power of an inbound electromagnetic signal, which is received via the transceiver
antenna, wherein the inbound electromagnetic signal is a reflection in the soil
of the outbound electromagnetic signal; (Par. 0026: “In one embodiment, radar unit 204 is a non-insertion soil-penetrating radar unit. Alternatively, radar unit includes an antenna that inserts into soil 206. Radar unit 204 emits electromagnetic radio waves into soil 206. As the waves travel through soil 206, portions of the waves are reflected back at different strengths depending on the composition of soil 206 and the presence and depths of objects within soil 206. Radar unit 204 is capable of detecting the presence and depth of rocks 208, soil water 209, buried delivery and/or drainage pipes 210, and any other objects within soil 206 based on reflected radio wave signatures (i.e., extrinsic characteristics). Radio waves transmitted by radar unit 204 are high-frequency waves. For example, the radio waves may have frequencies between 300 MHz and 3000 MHz or in excess of 3000 MHz.” See also Par. 0036, 0051, and 0059.) 

	Chan does not teach that the server determines a soil moisture level of a field by a lookup table and does not teach a calculated dielectric constant that correlates with the soil moisture wherein the moisture server calculates a dielectric constants via reflection based on a dielectric or air, the incident waver power, and the reflected power. Therefore the claims may be allowable pending resolving the as the 35 U.S.C. §101 and 35 U.S.C. §112(b) issues above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116